DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/11/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36, 37, and 45-53
Withdrawn claims: None
Previously cancelled claims: 2, 9, 11, 13-20, 23, 28-30, 33-35, and 38-44
Newly cancelled claims: 6, 31, and 37
Amended claims: 1, 3, 7, 12, 21, 24, 32, 36, and 45-53
New claims: 54
Claims currently under consideration: 1, 3-5, 7, 8, 10, 12, 21, 22, 24-27, 32, 36, and 45-54
Currently rejected claims: 1, 3-5, 7, 8, 10, 12, 21, 22, 24-27, 32, 36, and 45-54
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the steviol glycoside” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim, since the claim earlier recite both “a crystalline steviol glycoside composition” and “rebaudioside M” (which is a steviol glycoside). It is unclear which component “the steviol glycoside” refers to. For examination purposes, the term is presumed to refer to the steviol glycoside composition.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 10, 12, 21, 22, 24-27, 32, 36, and 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) in view of Morita et al. (U.S. 2011/0183056 A1) and Chien et al. (U.S. 2004/0213881 A1).
Regarding claim 1, Prakash et al. discloses a composition comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]), where the steviol glycoside may be in crystalline form ([0894]).
Prakash et al. does not disclose (i) the steviol glycoside composition as comprising at least 70% rebaudioside M, (ii) the composition as comprising at least 15% dicaffeoylquinic acid or a monocaffeoylquinic acid, or (iii) the additional ingredients as being a “dissolution enhancer in an amount effective to increase dissolution of the steviol glycoside”.
However, Morita et al. discloses rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018]; [0022], No. VIII; [0039]; [0044]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate up to 100% rebaudioside M into the composition as the steviol glycoside. Prakash et al. indicates that the sweetener component may be “any sweetener found in nature which may…characteristically have a sweetness potency greater than sucrose, fructose, or glucose, yet have less calories” before listing several well-known steviol glycosides ([0048]), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding suitable sweeteners. Morita et al. discloses that rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018], [0022], [0039], [0044]) and is found in the same plant as rebaudioside A and other steviol glycosides ([0005], [0006]), as well as teaching that it has an improved taste over rebaudioside A due to having additional glucose molecules added to the steviol glycoside structure ([0005], [0006], [0018], [0022], where rebaudioside M has six glucose molecules). Since rebaudioside M falls within the scope of suitable sweeteners taught in Prakash et al. and it has superior taste to rebaudioside A, the substitution of rebaudioside M in place of rebaudioside A in the composition of Prakash et al. would be obvious to a skilled practitioner.
It would also have been obvious to a skilled practitioner to incorporate at least 15% dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious, including either component in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 15% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to increase dissolution of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and acid, wherein the acid is present in an amount that is effective to increase dissolution of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al. The reference further teaches that the steviol glycoside may be combined with the sweet taste improving composition (e.g., chlorogenic acid) with both being in powder or crystalline form ([0894]), such that the mixed composition would be considered “readily dissolvable”.
As for claim 3, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside composition to dissolution enhancer compound would be obvious to a skilled practitioner.
As for claims 4 and 5, Prakash et al. discloses the composition as comprising chlorogenic acid ([1511]).
As for claim 7, Prakash et al. discloses the steviol glycoside composition as additionally comprising rebaudioside D ([0048]).
As for claim 8, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 10, Prakash et al. discloses the composition may be a dry mixture ([0894]).
As for claim 12, Prakash et al. discloses the two components may be combined as solutions ([0894]), as well as that the sweetener composition may be dried ([0059]). Production of the composition via co-drying the two components would thus be obvious.
Regarding claim 21, Prakash et al. discloses a composition comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]), where the steviol glycoside may be in crystalline form ([0894]).
Prakash et al. does not disclose (i) the steviol glycoside composition as comprising at least 70% rebaudioside M, (ii) the composition as comprising at least 15% dicaffeoylquinic acid or a monocaffeoylquinic acid, or (ii) the additional ingredients as being a “dissolution enhancer in an amount effective to increase dissolution of the steviol glycoside”.
However, Morita et al. discloses rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018]; [0022], No. VIII; [0039]; [0044]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate up to 100% rebaudioside M into the composition as the steviol glycoside. Prakash et al. indicates that the sweetener component may be “any sweetener found in nature which may…characteristically have a sweetness potency greater than sucrose, fructose, or glucose, yet have less calories” before listing several well-known steviol glycosides ([0048]), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding suitable sweeteners. Morita et al. discloses that rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018], [0022], [0039], [0044]) and is found in the same plant as rebaudioside A and other steviol glycosides ([0005], [0006]), as well as teaching that it has an improved taste over rebaudioside A due to having additional glucose molecules added to the steviol glycoside structure ([0005], [0006], [0018], [0022], where rebaudioside M has six glucose molecules). Since rebaudioside M falls within the scope of suitable sweeteners taught in Prakash et al. and it has superior taste to rebaudioside A, the substitution of rebaudioside M in place of rebaudioside A in the composition of Prakash et al. would be obvious to a skilled practitioner.
It would also have been obvious to a skilled practitioner to incorporate at least 15% dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious, including either component in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 15% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to increase dissolution of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and acid, wherein the acid is present in an amount that is effective to increase dissolution of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al. The reference further teaches that the steviol glycoside may be combined with the sweet taste improving composition (e.g., chlorogenic acid) with both being in powder or crystalline form ([0894]), such that the mixed composition would be considered dry and “readily dissolvable”.
As for claim 22, a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious as detailed previously in relation to claim 21, including either component in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 20% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
As for claim 24, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside composition to dissolution enhancer compound would be obvious to a skilled practitioner.
As for claim 25, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 26, Prakash et al. discloses the compound as being chlorogenic acid ([1511]).
As for claim 27, Prakash et al. does not specifically disclose the composition as comprising a component that is from the claimed list.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include 3-O-feruloylquinic acid ([0025], [0028], Table 1, 3-FQA, [0030]).
It would have been obvious to a skilled practitioner to incorporate a compound that is 3-O-feruloylquinic acid into the product of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that includes 3-O-feruloylquinic acid that is suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious. That Chien et al. does not specifically characterize the ferulic acid ester of quinic acid as being a dissolution enhancer does not affect the analysis. MPEP 2144 IV (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 32, Prakash et al. discloses the steviol glycoside as additionally comprising rebaudioside D ([0048]).
As for claim 36, Prakash et al. discloses the two components may be combined as solutions ([0894]), as well as that the sweetener composition may be dried ([0059]). Production of the composition via co-drying the two components would thus be obvious.
As for claim 45, Prakash et al. discloses that mixture may be used as a tabletop sweetener, wherein the sweetener composition is added to a liquid carrier such as water ([0902]). Such dissolution is presumed to occur at ambient temperature, which falls within the claimed range of less than 30°C. The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the crystalline steviol glycoside, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the crystalline steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 46, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 200 ppm (specifically, about 1-5,000 ppm) ([0909]). Prakash et al. further discloses polymorphs that have a high rate of dissolution (e.g., >35%/5 minutes at 25°C) ([0063], [0064], Table 2, Form 4). Though Prakash et al. does not specifically disclose the composition as having the claimed dissolution characteristics, the disclosed polymorphs that have relatively high rates of dissolution are considered to be instructive as to the dissolution characteristics of the claimed composition at similar times and temperatures. As such, the disclosed polymorphs would be expected to exhibit the claimed dissolution characteristics, especially at a concentration as low as 200 ppm. The claimed dissolution characteristic of complete dissolution within 2 minutes at about 20°C is thus considered obvious to a skilled practitioner.
As for claim 47, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 200 ppm (specifically, about 1-5,000 ppm) ([0909]). Prakash et al. further discloses polymorphs that have a high rate of dissolution (e.g., >35%/5 minutes at 25°C) ([0063], [0064], Table 2, Form 4). Though Prakash et al. does not specifically disclose the composition as having the claimed dissolution characteristics, the disclosed polymorphs that have relatively high rates of dissolution are considered to be instructive as to the dissolution characteristics of the claimed composition at similar times and temperatures. As such, the disclosed polymorphs would be expected to exhibit the claimed dissolution characteristics, especially at a concentration as low as 200 ppm. The claimed dissolution characteristic of dissolution that is instantaneous to form a steviol glycoside solution with at least 200 ppm steviol glycoside is thus considered obvious to a skilled practitioner.
As for claim 48, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 100 ppm (specifically, about 1-5,000 ppm) ([0909]).
As for claim 49, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) ([0909]).
Regarding claim 50, Prakash et al. discloses a method for preparing a steviol glycoside solution, the method comprising dissolving a dry composition comprising a steviol glycoside in water ([0048], [0894], [0902]), where the steviol glycoside may be in crystalline form ([0894]). Such dissolution is presumed to occur at ambient temperature, which falls within the claimed range of less than 30°C. Prakash et al. discloses the composition may further comprise chlorogenic acid ([0101], [1511]), wherein the dry composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Prakash et al. does not disclose (i) the steviol glycoside composition as comprising 70-95 wt% rebaudioside M, (ii) the composition as comprising at least 15% dicaffeoylquinic acid that is a “dissolution enhancer compound”.
However, Morita et al. discloses rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018]; [0022], No. VIII; [0039]; [0044]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate up to 100% rebaudioside M into the composition as the steviol glycoside. Prakash et al. indicates that the sweetener component may be “any sweetener found in nature which may…characteristically have a sweetness potency greater than sucrose, fructose, or glucose, yet have less calories” before listing several well-known steviol glycosides ([0048]), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding suitable sweeteners. Morita et al. discloses that rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018], [0022], [0039], [0044]) and is found in the same plant as rebaudioside A and other steviol glycosides ([0005], [0006]), as well as teaching that it has an improved taste over rebaudioside A due to having additional glucose molecules added to the steviol glycoside structure ([0005], [0006], [0018], [0022], where rebaudioside M has six glucose molecules). Since rebaudioside M falls within the scope of suitable sweeteners taught in Prakash et al. and it has superior taste to rebaudioside A, the substitution of rebaudioside M in place of rebaudioside A in the composition of Prakash et al. would be obvious to a skilled practitioner.
It would also have been obvious to a skilled practitioner to incorporate at least 15% dicaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of a dicaffeoylquinic acid into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 15% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being a dissolution enhancer, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to function as a dissolution enhancer, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al.
The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the steviol glycoside, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 51, Prakash et al. indicates that “the amount of [sweetener] in a sweetened composition varies widely depending on the particular type of sweetened composition and its desired sweetness. Those of ordinary skill in the art can readily discern the appropriate amount of sweetener to put in the sweetened composition.” ([0909]). Prakash et al. further discloses polymorphs that have a high rate of dissolution (e.g., >35%/5 minutes at 25°C) ([0063], [0064], Table 2, Form 4). Though Prakash et al. does not specifically disclose the composition as having the claimed dissolution characteristics, the disclosed polymorphs that have relatively high rates of dissolution are considered to be instructive as to the dissolution characteristics of the claimed composition at similar times and temperatures. As such, the disclosed polymorphs would be expected to exhibit the claimed dissolution characteristics. The claimed dissolution characteristic of dissolution that is instantaneous to form a 5 wt% steviol glycoside solution is thus considered obvious to a skilled practitioner.
As for claim 52, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 100 ppm (specifically, about 1-5,000 ppm) ([0909]).
As for claim 53, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) ([0909]).
As for claim 54, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) ([0909]). The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the steviol glycoside to the point that the dry composition completely dissolves in less than 10 seconds, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claim 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36, 37, and 45-53 over Prakash et al. and Chien et al.: Applicant’s arguments (Applicant’s Remarks, p. 9, ¶2) have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in view of Prakash et al. and Chien et al. alone. However, upon further consideration, new grounds of rejection are made in view of Prakash et al., Chien et al. and Morita et al.
Applicant further argued that neither Prakash et al. nor Chien et al. disclose compositions that will enhance dissolution of rebaudioside M (Applicant’s Remarks, p. 9, ¶2). Applicant asserted that Prakash provides no instruction as to which “sweet-taste improving additive” would improve the dissolution of crystalline rebaudioside M. Id.
However, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Since the claimed composition is merely directed to a mixture of rebaudioside M, dicaffeoylquinic acid, and monocaffeoylquinic acid and such a mixture was shown to be obvious in light of the cited prior art, including the disclosure of rebaudioside M in Morita et al., the claimed dissolution effect does not render the claimed composition non-obvious. Further, even though Prakash et al. discloses numerous types of “sweet-taste improving additives”, the reference specifically discloses a composition comprising a steviol glycoside and chlorogenic acid ([1511]), which undermines Applicant’s argument pertaining to the breadth of the disclosure of Prakash et al. and the purported lack of instruction pertaining to dissolution characteristics. MPEP 2131.02 II (“when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”).
The rejections of claims 1, 21 and 50 have been maintained herein.
The rejections of claims 3-5, 7, 8, 10, 12, 22, 24-27, 32, 36, 45-49 and 51-53, which depend from claims 1, 21 and 50, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Claims 1, 3-5, 7, 8, 10, 12, 21, 22, 24-27, 32, 36, and 45-54 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793